II
                                                                                                                                                                                                                                       i
                                                                                          . ..,



     -Tern mu1 Io II '£__~/2~Co,J,L:~::!:!Q,G~~~~:?:___--------..,-----H---­
      '3~yc, s ~ti. g(1- TeJ+Od     .                       ..                                ''                                                                                                                .' ~~-


      Alew                              ·,·...                                                                             '
                                                                                                                               -~-   ...
                                                                                                                                                                                                                         \._   \.




                                                                                                                                                             .        -~   \


                                                                                                                                                                                                             ·.'

                                                                                                                                                                                                              . \.,_-.
                                                                                                                                                                                                                   .




                                       ·-. '·.                                                                                                                                                  ·.. -. ·..




                                                                                                      .,
                                                                                                       •,
                                                                                                                                                    ' .
                                                                                                                                                              ·  ..                                                       ·": --- .-



                                                                                                                                                                                                 '.



                                                                                                                                                                                      ''·

             t,.         ·.   ~   ..




                                                                                                                                                ':-.    -.


                   ~·
                    •.                           '~   :.,...,. t: ...                                       ...... _-...
                                                                                                            _                              ·· .... - ......




                                                      ·~    \                                                                                                                                                              . ·.>.
                                                                                          '       :
                                                                .'·.    ·.

                                                                                                                                                                                            \


                                                                                                            ·~·   .



-· ..__ '·                                                                                                                                                                     _.\   ..               ·.•.'     ·.....

                                                                             .   \.   '       ·\.